hike

CTI
Case 19-33650 Document ZO) Filed in TXSB on 09/03/19 be Yo oe Cy 20lgq :

 

 

 

IF 220
FF - = 3 United- -States-Courts
( o C| 02 1) Via Cl_~, outers TED of Texas
' (
SS SEP 03 2019

 

| (UM pring OW COAL Pp gt. Badiof clerk of Cour
TD ——

 

OG pass Brinks (He Sach 2

 

jraeel Nonibenics por ox tel<red

 

 

(ontvac . cv had 2 moan COME fo ie

 

 

door OV Uis6 (2, 201] and sored 2 tp

 

foe oe 4 ear Cohkvack ot & Yar ZI

 

She conbract os an 2lechanic agnatuk |

 

 

 

 

— trts contact fomeinatech|

 

 

OINULA
102. TSF. Ol gt oO Eliazer WizyaChe

 

 

WL. ZK. 74 2yx 21Sy Téscaneila fue .

Hendergns_, DY
: ACE D |
